DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed October 3, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma (USPGPUB 2012/0256859—hereinafter “Noma”) in view of Kim et al. (USPGPUB 2020/0264773—hereinafter “Kim”).
As to Claim 1, Noma teaches a method for adjusting display brightness (See Fig. 6), comprising: 
detecting, by a mobile terminal comprising at least two display screens (Figs. 4 at 111 and 121), that a specific application mode has been entered (Pg. 1, ¶ 25-26 – “[0025] The portable telephone can switch a display mode between the multi-mode and a single mode. [0026] The multi-mode refers to a mode in which images instructed by two different applications being executed are displayed on respective touch panel units. Also, the single mode refers to a mode in which images instructed by a single application being executed are displayed on the respective touch panel units.”); 
obtaining use state information of the at least two display screens (Pg. 1, ¶ 10 – “at a state where images are visibly displayed on the respective display units”; Pgs. 1-2, ¶’s 28-30 – note “operability” and “input” both of which correspond to the “use state information”); and 
adjusting a display brightness value of at least one display screen according to the use state information (Pg. 1, ¶ 10 – “a luminance control unit which, in response to an input operation performed for a first display unit of the plurality of display units at a state where images are visibly displayed on the respective display units, performs a luminance control of decreasing a display luminance of a second display unit of the plurality of display units to be lower than a current luminance thereof, the second display unit being different from the first display unit.”);
wherein obtaining the use state information of the at least two display screens further comprises:
identifying at least one of current display states or current display content information of the at least two display screens (Fig. 6 at S5 and Figs. 9A-9B and Pg. 4, ¶’s 94-97 and Pg. 6, ¶ 117-122); and determining the use state information according to the at least one of the current display states or the current display content information (Fig. 6 at S5 and Figs. 9A-9B and Pg. 4, ¶’s 94-97 and Pg. 6, ¶ 117-122).  
Noma fails to teach that the current display states comprise bright screen states and sleep states, and the display content information comprises a currently displayed application or a page of the currently displayed application.  Examiner cites Kim to teach a display device wherein a current display state comprises bright screen states and sleep states (Pg. 10, ¶ 119).  At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate a bright screen state and sleep state, in the method taught by Noma, in order to control the display (Kim, Pg. 10, ¶ 120). (Note: This claim uses the alternative term “at least one of”. By using the term “at least one of” the claim is divided into two alternatives; the Examiner has rejected the first part of the alternative limitation (“current display states”) of the claim thus meeting the claim limitation as a whole).
As to Claim 8, Noma teaches a mobile terminal (See Fig. 4 at 100), comprising: 
a processor (Fig. 4 at 160 and Pg. 2, ¶ 56); and 
a memory for storing executable instructions of the processor (Pg. 2, ¶ 56); 
wherein, the processor is configured to execute following operations when executing the executable instructions (Pg. 7, ¶ 140): 
detecting that a specific application mode has been entered (Pg. 1, ¶ 25-26 – “[0025] The portable telephone can switch a display mode between the multi-mode and a single mode. [0026] The multi-mode refers to a mode in which images instructed by two different applications being executed are displayed on respective touch panel units. Also, the single mode refers to a mode in which images instructed by a single application being executed are displayed on the respective touch panel units.”); 
obtaining use state information of at least two display screens of the mobile terminal (Figs. 4 at 111 and 121 and Pg. 1, ¶ 10 – “at a state where images are visibly displayed on the respective display units”; Pgs. 1-2, ¶’s 28-30 – note “operability” and “input” both of which correspond to the “use state information”); and 
adjusting a display brightness value of at least one display screen according to the use state information (Pg. 1, ¶ 10 – “a luminance control unit which, in response to an input operation performed for a first display unit of the plurality of display units at a state where images are visibly displayed on the respective display units, performs a luminance control of decreasing a display luminance of a second display unit of the plurality of display units to be lower than a current luminance thereof, the second display unit being different from the first display unit.”);  
wherein the processor is further configured to execute the following operations:
identifying at least one of current display states or current display content information of the at least two display screens (Fig. 6 at S5 and Figs. 9A-9B and Pg. 4, ¶’s 94-97 and Pg. 6, ¶ 117-122); and determining the use state information according to the at least one of the current display states or the current display content information (Fig. 6 at S5 and Figs. 9A-9B and Pg. 4, ¶’s 94-97 and Pg. 6, ¶ 117-122).  
Noma fails to teach that the current display states comprise bright screen states and sleep states, and the display content information comprises a currently displayed application or a page of the currently displayed application.  Examiner cites Kim to teach a display device wherein a current display state comprises bright screen states and sleep states (Pg. 10, ¶ 119).  At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate a bright screen state and sleep state, in the method taught by Noma, in order to control the display (Kim, Pg. 10, ¶ 120). (Note: This claim uses the alternative term “at least one of”. By using the term “at least one of” the claim is divided into two alternatives; the Examiner has rejected the first part of the alternative limitation (“current display states”) of the claim thus meeting the claim limitation as a whole).
As to Claim 15, Noma teaches a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the program, when executed by a processor, implements following operations (Pg. 7, ¶ 140): 
detecting that a specific application mode has been entered (Pg. 1, ¶ 25-26 – “[0025] The portable telephone can switch a display mode between the multi-mode and a single mode. [0026] The multi-mode refers to a mode in which images instructed by two different applications being executed are displayed on respective touch panel units. Also, the single mode refers to a mode in which images instructed by a single application being executed are displayed on the respective touch panel units.”); 
obtaining use state information of at least two display screens (Figs. 4 at 111 and 121 and Pg. 1, ¶ 10 – “at a state where images are visibly displayed on the respective display units”; Pgs. 1-2, ¶’s 28-30 – note “operability” and “input” both of which correspond to the “use state information”); and 
adjusting a display brightness value of at least one display screen according to the use state information (Pg. 1, ¶ 10 – “a luminance control unit which, in response to an input operation performed for a first display unit of the plurality of display units at a state where images are visibly displayed on the respective display units, performs a luminance control of decreasing a display luminance of a second display unit of the plurality of display units to be lower than a current luminance thereof, the second display unit being different from the first display unit.”);  
wherein the program, when executed by the processor, further implements the following operations:
identifying at least one of current display states or current display content information of the at least two display screens (Fig. 6 at S5 and Figs. 9A-9B and Pg. 4, ¶’s 94-97 and Pg. 6, ¶ 117-122); and determining the use state information according to the at least one of the current display states or the current display content information (Fig. 6 at S5 and Figs. 9A-9B and Pg. 4, ¶’s 94-97 and Pg. 6, ¶ 117-122).  
Noma fails to teach that the current display states comprise bright screen states and sleep states, and the display content information comprises a currently displayed application or a page of the currently displayed application.  Examiner cites Kim to teach a display device wherein a current display state comprises bright screen states and sleep states (Pg. 10, ¶ 119).  At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate a bright screen state and sleep state, in the method taught by Noma, in order to control the display (Kim, Pg. 10, ¶ 120). (Note: This claim uses the alternative term “at least one of”. By using the term “at least one of” the claim is divided into two alternatives; the Examiner has rejected the first part of the alternative limitation (“current display states”) of the claim thus meeting the claim limitation as a whole).
As to Claims 2, 9 and 16, Noma teaches detecting that a trigger event has occurred, wherein the specific application mode has been entered by the mobile terminal in response to the trigger event (Fig. 6 at S4 and Pg. 3, ¶ 70 – “each touch key unit is used when the user switches the display mode of the portable telephone 100 between the multi-mode and the single mode.”; See Also Pg. 3, ¶’s 77-79 and Pg. 4, ¶’s 93-97; Figs. 9A-9B and Pg. 6, ¶ 120-121), and the at least two display screens are needed to display different display brightness values in the specific application mode (Pg. 5, ¶ 110), and wherein the at least two display screens display different applications (See Figs. 2A-2B), or display different interfaces of a same application.  
As to Claims 4, 11 and 18, Noma teaches determining one of the at least two display screens as a target display screen according to the use state information (Pg. 4, ¶ 97 – “active panel unit”); and controlling a display brightness value of the target display screen (Fig. 7 at S16-S18 and Pg. 5, ¶ 105-106), and adjusting display brightness values of other display screens according to the display brightness value of the target display screen (Fig. 6 at S2-S3 and Pg. 4. ¶’s 88-92).  
As to Claims 5, 12 and 19, Noma teaches simultaneously adjusting display brightness values of all display screens according to the use state information, wherein different display screens have different display brightness values (Pg. 5, ¶ 110 – “the luminance of the non-active light may be lowered every predetermined time after the user operation is made on the active panel unit until the user operation is made on the non-active panel unit. At this time, in the end, the non-active light may be turned off or may be maintained at predetermined brightness.”, Pg. 6, ¶ 134 and Pg. 7, ¶ 150).  
As to Claims 6, 13 and 20, Noma teaches obtaining an external environment light brightness value (Pg. 3, ¶’s 64 and 74, Pg. 4, ¶ 88, Pg. 6, ¶ 123 and Pg. 7, ¶’s 143-144), and determining a display screen that has detected that brightness change amount of external environment light brightness is greater than a preset brightness amount as the target display screen according to the external environment light brightness value (See Fig. 8 and Pg. 4, ¶’s 91-92 and Pg. 5, ¶ 104).  
As to Claims 7 and 14, Noma teaches determining a display screen identification of each display screen (Pg. 4, ¶ 97 – note “active panel unit” and “non-active panel unit”); determining a target brightness value of each display screen that needs to be adjusted to according to the use state information (See Fig. 8 and Pg. 4, ¶’s 88-91), wherein the display screen identification corresponds to the target brightness value (See Fig. 8 and Pg. 4, ¶’s 88-91); sending the display screen identification of each display screen and the corresponding target brightness value to a control layer (Fig. 4 at 162); and adjusting, by the control layer, a display brightness value of each display screen to the target brightness value according to the display screen identification of each display screen and the corresponding target brightness value (Pg. 3, ¶ 74, Pg. 4, ¶’s 88 and 93-96).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694